Citation Nr: 1018580	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  01-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for mantel cell lymphoma, 
currently rated as non-compensable.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Roanoke, 
Virginia.  In July 2003 the case was remanded by the Board 
for further development.

With regard to his representation, the Board notes that 
during the appeals process, the Veteran has been represented 
by the Veterans Service Organizations, Disabled American 
Veterans (DAV) and Veterans of Foreign Wars of the United 
States (VFW).  However, in April 2009, the Veteran submitted 
notice stating that he "will represent [himself]."  
Pursuant that that notice, VFW submitted a motion to withdraw 
as representative of record.  The motion was granted in April 
2010.


FINDING OF FACT

Mantel cell lymphoma is not active within the Veteran's 
system, and he is not undergoing treatment for the disease.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for mantel cell lymphoma have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.117, 
Diagnostic Code 7799-7715 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court)  purported to clarify VA's notice obligations 
in increased rating claims.  The Court held that a notice 
letter must inform the Veteran that, to substantiate a claim, 
he or she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit recently reversed the Court's holding 
in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
notice correspondences in this case in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January and November 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in January 2009.  The 
Veteran has not indicated any prejudice caused by this timing 
error, and the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service records have been obtained, as have 
records of VA and private treatment.  Furthermore, the 
Veteran was afforded a VA examination in July 2007 during 
which the examiner was provided the claims files for review, 
took down the Veteran's history, and reached a conclusion 
based on the examination that is consistent with the record.  
The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Service connection for the disorder at issue was granted in 
June 1997, and assigned a 100 percent evaluation.  In 
December 1998, the RO reduced the assigned evaluation to 
noncompensable.  The Veteran disagreed with the reduction and 
was issued a statement of the case in July 1999, but he did 
not perfect an appeal.  In the May 2000 rating decision on 
appeal, the Veteran's non-compensable rating was confirmed 
and continued.  The Veteran's mantel cell lymphoma is rated 
under 38 C.F.R. § 4.117, Diagnostic Code (DC or Code) 7799-
7715 for non-Hodgkin's lymphoma.  Hyphenated diagnostic codes 
are used when a rating under one DC requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned. 38 C.F.R. § 4.27 (2009).  The 
appellant's specific disability is not listed in the Rating 
Schedule, and the RO assigned Diagnostic Code 7799 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code was 38 C.F.R. § 4.117, DC 
7715 for non-Hodgkin's lymphoma. 

DC 7715 of the VA Schedule for Rating Disabilities provides a 
100 percent schedular rating for non-Hodgkin's lymphoma while 
the disease is active or during a treatment phase.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the disorder is to be rated 
on the basis of residuals.  38 C.F.R. § 4.117, DC 7715, Note 
1 (2009).  

With regard to residuals, on VA examination in August 1999, 
it was indicated that the Veteran's mantel cell lymphoma was 
in remission.  Side effects of treatment of the disease 
included dry mouth, destruction of the teeth, hypothyroidism, 
impotence, and peripheral neuropathy with underlying carpal 
tunnel syndrome.  In a rating decision of October 2008, the 
RO in Pittsburgh, Pennsylvania considered the issue of 
residuals of mantel cell lymphoma, and assigned separate 
ratings for those disorders indicated as residual to 
treatment of mantel cell lymphoma.  Accordingly, the only 
rating to be considered, is one under DC 7715 directly.  
Separate ratings for residuals of mantel cell lymphoma will 
not be considered as they have been separately adjudicated.

According to a letter of October 1998 from Dr. M.D., the 
Veteran was treated for mantel cell non-Hodgkin's lymphoma, 
blastic variant, clinical stage IIa, in October 1997.  In 
October 1998, the Veteran was pronounced "disease free for 
approximately 12 months," though it was noted that "no 
determination for his long-term prognosis [could] yet be 
made."  Dr. M.D. stated that the Veteran's variant of non-
Hodgkin's lymphoma carried a survival rate of less than 50 
percent over three years, and less than 15 percent over ten 
years.  In November 1998, Dr. K.E. confirmed that Dr. M.D. 
was the Veteran's primary physician managing his mantel cell 
lymphoma.

On VA examination in August 1999 the Veteran's mantel cell 
lymphoma was in remission.  X-rays taken in August 1999, 
showed normally inflated lungs, without evidence of pleural 
effusion, airspace disease, or pneumothorax.  The 
cardiomediastinal silhouette was normal and osseous and soft 
tissue structures were unremarkable.

In April 1999, a CT scan of the Veteran's neck showed no 
masses, not abnormally enlarged lymph nodes and the oro and 
nasopharyngeal lymphoid tissue was within normal limits.  The 
impressions were of no abnormality in the neck, and either 
atelectasis, scarring or ill defined airspace disease in the 
lung apices.

In December 2002, the Veteran underwent an oncology 
consultation for reevaluation of residuals of mantel cell 
lymphoma.  A radiation oncology evaluation revealed no 
evidence of recurrence of mantel cell lymphoma.  The Veteran 
had post-radiation complications of xerostomia, dental 
disease, and hypothyroidism.  It was indicated that the 
Veteran was "currently in clinical and radiographic 
remission."  A report from a separate evaluation of the same 
month stated that the Veteran had no evidence of recurrence 
of mantel cell lymphoma.

In August 2004, CT scanning of the Veteran's head, chest, 
abdomen and pelvis showed nothing suspicious for local 
recurrence of lymphoma in the body.  The Veteran did not have 
scleral icterus, had normal extraocular muscles and facial 
symmetry, and no sequelae of radiation on his head, neck or 
chest.  There was no visible or palpable ulceration or any 
other lesion on the Veteran's oral cavity or base of his 
tongue.  The Veteran had no palpable nodes throughout his 
head, neck and supraclavicular areas.  The impression was 
that the Veteran had stage IIa mantel cell lymphoma of the 
base of the tongue, with no evidence of malignancy seven 
years and nine months after ending radiation therapy.

On radiologic report of February 2006, multiple axial CT 
images of the neck were obtained, and no evidence of 
recurrent disease was seen.  There was no lymphadenopathy 
demonstrated, and neck, larynx, pharynx and limited scanning 
through the upper thorax and lower skull base demonstrated 
stable CT appearance.  It was indicated that the Veteran had 
come to his "ten year disease free anniversary this year." 

On VA examination in July 2007, the Veteran reported night 
sweats, fatigue, malaise, headaches, bleeding gums, excessive 
bruising, constipation, and shortness of breath.  He also 
reported a feeling of soreness on the sides of his neck, 
however no mass was palpated.  A neck CT scan showed no gross 
lesion or abnormal mass density.  The included bony and soft 
tissue structures were within normal limits and there was no 
evidence of lymphadenopathy.  The diagnoses given were of 
non-Hodgkin's lymphoma, status post chemotherapy and 
radiation; post ablative hypothyroidism; and splenomegaly 
seen on ultrasound.  Problems associated with these diagnoses 
were pain on swallowing, choking episodes, and 
hypothyroidism.  Mantel cell lymphoma was described as "in 
remission."

Throughout the record, the Veteran has commented that he is 
not "disease free."  For example, in a letter of June 2005, 
the Veteran stated, "I have had no doctor that will make any 
statement in writing that I am 100% free of cancer."  It is 
for this reason, that the Veteran continues to indicate his 
belief that he is entitled to a compensable rating for mantel 
cell lymphoma.  The Veteran is undoubtedly sincere in his 
beliefs, and his frustration is appreciated given the length 
of this appeal.  The Board finds, however, that he is not 
competent to conclude that his cancer remains active.  That 
is clearly a medical determination.  See generally, Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical 
evidence, which includes extensive diagnostic testing, 
clearly shows that his cancer has been in remission for more 
than a decade.

After a careful review of the evidence above, the Board finds 
the Veteran's mantel cell lymphoma to be zero percent 
disabling.  The current noncompensable evaluation 
contemplates inactive disease process and no current 
treatment.  38 CFR § 4.117, DC 7715 (2009).  In order to be 
entitled to the next higher, i.e. 100 percent, rating, there 
must be evidence of active disease or current treatment of 
the disease.  In this case, neither are present.  Although 
the Veteran is entitled to separate ratings for residuals of 
mantel cell lymphoma under DC 7715, as previously noted, 
ratings for such residuals have been adjudicated.  The 
Veteran is not pursuing the evaluations assigned those 
disorders as part of this appeal.

Based on the foregoing, the Board concludes that the 
Veteran's mantel cell lymphoma has been zero percent 
disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence that the cancer is in remission with no effects 
other than those separately evaluated, the Board finds that 
referral to Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted. 


ORDER

An increased (compensable) rating for mantel cell lymphoma is 
denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


